Citation Nr: 1731671	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran appeared and testified at a Board hearing held before the undersigned Veterans Law Judge in June 2015.  A transcript of this hearing is associated with the claims file.  Thereafter, in July 2015, the Board issued a decision reopening and denying the Veteran's claim for service connection for a lumbar spine disorder and remanding his claims for an increased disability rating for service-connected posttraumatic stress disorder (PTSD) and a TDIU.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) the Board's July 2015 decision insofar as it denied service connection for a lumbar spine disorder.  In May 2016, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the Veteran's appeal back to the Board for further consideration.  Meanwhile, the RO completed the development on the remanded claims for an increased disability rating for PTSD and a TDIU and returned those claims to the Board as well.

In September 2016, the Board issued a decision denying an increased disability rating for the Veteran's service-connected PTSD and remanding his claims for service connection for a lumbar spine disorder and a TDIU for further development.  The requested development has been completed, and the Veteran's claims have been returned for final consideration by the Board.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disorder is not related to any injury, disease or event incurred during his active military service. 

2.  The Veteran's service-connected disabilities of PTSD and chloracne do not render him unable to secure and follow a substantially gainful occupation either individually or together.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

I.  Service Connection for Lumbar Spine Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service treatment records are silent for evidence or report of a back injury.  On August 1970 separation from service examination, the Veteran's spine was noted to be normal on clinical evaluation.  

An October 1980 treatment record notes that the Veteran was seen for an acute back ache.  No evidence of a disc problem was noted.  On October 1988 Agent Orange examination, the Veteran reported skin complaints. It was noted that he did not report any other significant injuries.  The next treatment for complaints relating to the low back are not seen again until March 1992 when he was seen with complaints of only a six week history of low back pain that was assed to be ligamentous, not discogenic.  On follow up in April 1992, a lumbar spine X-ray was negative.  VA treatment records in 1995 are negative for any complaints or treatment for low back pain.  The next treatment for the lumbar spine was in April 1997 when the Veteran was seen for acute lumbar pain with radiation to the right lower extremity secondary to a fall on ice.  No history of chronic back problems was noted.  The assessment was lumbar strain.  

In January 2000, the Veteran was referred to an Orthopedic clinic for evaluation of his low back pain after having two epidurals that did not completely resolve his symptoms (the Board notes that the records for this prior treatment are not available).  It was noted the MRI showed spinal stenosis and herniated disc impinging on the left L5-S1 root.  On Orthopedic consultation about a week later, the Veteran gave a history of having had back trouble "off and on" for 10 years that worsened in the previous six weeks following a fall at home.  Imaging studies were noted to show degenerative changes at the L5-S1 and L4-L5 levels with a moderately large herniated nucleus pulposus at L5-S1, eccentric to the left compressing the S1 nerve root.  Surgery was recommended, and in February 2000, the Veteran underwent a microdiscectomy of the L5-S1 on the left.  In April 2000, the Veteran had a recurrence of the disc herniation and underwent a redo microdiscectomy.  

The Veteran's lumbar spine disorder did well until December 2003 when his treatment records show he was seen again with reports of severe back and leg pain without a known specific eliciting incident.  An MRI obtained noted L3-L4 disc degeneration and spondylosis, and L4-L5 right foraminal disc protrusion impinging on the exiting right L4 nerve root.  However, his physician believed his pain was due to his sacroiliac joint as a sacroiliac joint steroid injection he received completely resolved his pain.  Treatment records dated from 2005 to 2007 continue to show treatment for chronic low back pain and assessments of lumbar disc disease.

On July 2012 VA general medical examination, the Veteran was noted to have diagnosis of lumbar spine degenerative disc disease, but that this was not addressed on this examination.

On VA examination in May 2013, the Veteran reported falling out of a Chinook helicopter in service.  He indicated that he was not seen for treatment after this fall, but had sore muscles.  He also indicated that he did not mention the fall or his aches and pain on his separation examination for fear that he would be detained.  The Veteran denied any back trauma post-service. 

Following a review of the record, including the Veteran's correspondence, the examiner opined that the Veteran's back disorder is less likely incurred in or caused by a fall from a Chinook helicopter during military service.  In support of the opinion, the examiner set forth the following:

1.  Veteran separation exam, he reported "I am in good health except for various skin irritations contracted overseas."  Spine and other musculoskeletal were described as normal.

2.  On 10/7/80, Veteran was seen for acute neck ache (should back ache), no evidence of disc.  He was treated conservatively.  Veteran was seen again on 03/23/92, problem low back pain, 6 week history of low back pain worried about his disc.  Assessment was low back pain, ligamentous, not discogenic.

3.  Veteran had an Agent Orange exam done in 1988.  He did not discuss his alleged back injury during that examination.

4.  On 04/03/92, he was seen for [follow-up] low back pain.  His [lumbar spine] series were negative; his low back pain was considered musculoskeletal.

5.  Veteran was seen on 04/10/97.  He reportedly fell on the ice 3 days ago.  He had right mid lumbar pain with radiation to the buttocks and leg.  The assessment was right lumbar strain.  He was treated conservatively with medication and physical therapy. 

6.  Veteran was seen on 1/31/00 by ... neurosurgeon.  He was seen for evaluation of low back pain with left leg pain.  "He has had trouble off and on for 10 years, but it has been worse over last 6 weeks."  "He had a fall at home when his back went out and things flared up on him again."  The MRI which was completed on 4/3/2000 does not indicate that the injury had occurred in late childhood/early adulthood.

A November 2013 record notes low back degenerative disc disease and notes that the Veteran needs another back surgery.  A November 2014 treatment record notes an assessment of low back pain and sciatica.

In June 2015, a private provider examined the Veteran and diagnosed chronic back pain.  This provider indicated that the Veteran reported a history of having fallen out of a Chinook helicopter while serving in Vietnam falling approximately 20 feet onto a steel platform in 1970.  At that time, he had soreness in his lower back that lasted for about three weeks then gradually went away.  At age of 30 years in the year of 1980, he saw a civilian primary care physician regarding low back pain in the same region and diagnosed with ligamentous back strain.  Since that time he continues to have constant sharp low back pain which is midline to left-sided.  The physician went on to describe the Veteran's current symptoms and subsequent treatment, to include two microdiscectomies in 2000.  This physician opined that, "based on the mechanism of injury back in 1970, followed by three weeks of low back pain later followed by a quiescent period, then a resurgence of pain back 10 years later in 1980 and ultimately with the advent of MRI led to surgery in 2000, it is at least as likely as not that his injuries sustained during military service could have set the stage for or resulted in this disc herniation at L5-S1."  He then remarked that this "conclusion is limited by remote recall of histories by the patient, no prior continuity with this patient and resources limited to MRI and surgical reports."

Initially the Board acknowledges that there is no issue that the Veteran has a current lumbar spine disorder.  In addition, although the service treatment records are silent for any injury to or complaints relating to the low back or a diagnosis of a lumbar spine disorder, the Veteran has provided a consistent and credible report of an incident in service in April 1970 in which he fell about 20 feet from a Chinook helicopter onto the top of a portable air traffic control unit that he had hooked up to the helicopter for transport, landing on his feet on top of a steel platform which "rang" his bell and caused his muscles and joints to ache for approximately three weeks.  He did not seek treatment at that time for this incident either at the base he was leaving from or upon arrival at the base he was stationed.  Given that the Veteran is competent to report such an incident occurred in service, the Board will accept that such an incident occurred in service.  

In July 2015, the Board issued a decision denying the Veteran's claim finding the evidence did not supporting the Veteran's contention that his current lumbar spine disorder was the result of the alleged in-service incident.  As previously mentioned, the Veteran appealed that denial to the Court and, pursuant to a JMR, the Board's decision was vacated.  In the JMR, the parties agreed that the Board erred in relying on the March 2013 VA examiner's medical opinion without providing adequate reasons and bases as to why such was adequate for rating purposes when the VA examiner, in the rationale section, provided a list of evidence but no apparent application of medical analysis with regard to that evidence to explain her conclusion.  Thus, the parties agreed that remand was necessary for the Board to analyze whether the May 2013 opinion is adequate and whether a new examination is necessary.

In September 2016, the Board decided a remand for a new VA examination was appropriate.  The requested examination was conducted in January 2017.  The examiner noted he reviewed the Veteran's claims file and VA computerized medical records, including remote date views.  The diagnoses listed in the Diagnosis Section were (1) low back pain (strain), ligamentous, not discogenic, diagnosed in March 1992; (2) low back pain, musculoskeletal (strain), not markedly improved, diagnosed in April 1992; (3) post fall on ice lumbar strain with right lower extremity radiculopathy, diagnosed in April 1997; and (4) chronic low back pain (strain) with history of disc herniation status post L5-S1 microdiscectomy times two, diagnosed in June 2015.  However, in the Remarks Section, the examiner stated that today's Impression was lumbosacral degenerative disc disease with L4-L5 disc protrusion, status post microdiscectomy with mild bilateral chronic lumbosacral radiculopathies.  

The examiner described the Veteran's Medical History as follows:  "When questioned in regard to current medications, the Veteran informs me that he is currently taking none further noting 'I'm not a pill person.'  In regard to pertinent surgical history, the Veteran underwent L5-S1 microdiscectomy on the left in February 2000 and also a redo L5-S1 microdiscectomy on the left in April 2000.  He denies any other spine or back surgical history.

In regard to his current employment, he notes that his current employment is retired.

In regard to pertinent social history, it is documented on compensation examination dated December 6, 1995 that he has a 30 year history of smoking cigarettes and, when the Veteran is questioned in regard to smoking today, he notes that he quit smoking cigarettes about 10 years ago and has been smoking a pipe on a moderate basis since then currently smoking a pipe.

His gait is observed with his ambulation down the corridor both pre-and post-examination.  In each instance, the gait is reflective of a mild limp as a result of a left lower extremity dysfunction but the gait is not truly antalgic.

Upon completion of the examination, the Veteran presents this examiner with a letter that is dated Monday, January 23, 2017 and addressed to Whom This May Concern.  This letter goes on to provide bullets statements in regard to his degenerative spine condition and bullets statements in regard to the timeline of evidence and a suggestion that his condition 'is at least as likely as not' to have resulted from a fall from the bottom of a Chinook Helicopter in April 1970 further stating that to deny this is an abandonment of the Hippocratic oath and further questioning:  How do you know? Were you there? This to whom this may concern also documents his right to know the examiner's credentials and background and further documents his right to know who and what the VA is putting up against acknowledged M.D. specialist in the region as noted in his records and further goes on to document his need for a copy of this VA compensation examination as soon as it becomes available for his own keeping and to forward to his attorney handling his case in Washington DC.

The additional records that the Veteran provided today at this exam and this To Whom This May Concern letter as noted above is forwarded to the VBA for submission to the record.

Lumbosacral degenerative disc disease with L4-L5 protrusion, status post microdiscectomy (claimed as low back) issue.

The Veteran notes that he initially injured his lower back as result of falling from a 'Chinook helicopter' down onto the top of a 'connex box' that was being placed by this helicopter with his estimation of the fall of 20 foot distance.  He further notes that this fall occurred in April 1970 in combat in Vietnam.  He then spontaneously goes on to note that he was sore and stiff as a result of this falling event and that the pains from this falling event gradually subsided.  He further notes that he has been experiencing recurring low back pains ever since then further noting that, in the decade of the 1970s, that he dismissed his recurrence of low back pain as a result of 'Ag activity' (agricultural activity).  He further notes that, in the decade of the 1980s and the decade of the 1990s, that the low back became progressively 'worse.' He endorses that, in the year 2000, that his progressively worse back condition required surgical intervention and that this progressively worse back condition requiring surgical intervention was not as a result of any intervening injury to the low back.  He notes that, despite the 2 microdiscectomies in the year 2000 on his lower back, that his lower back remains problematic with further disc bulging and degenerative changes evidenced on radiologic study."

Thereafter the examiner went on to describe the Veteran's current complaints of recurring low back pain with radiation into the bilateral lower extremities and reviewed what the medical evidence shows regarding the Veteran's bilateral radiculopathy.  He noted that the Veteran reported that this condition affects his day to day activities by inhibiting any activity requiring prolonged sitting or prolonged standing or prolonged laying.  The Veteran denied having periods of hospitalization or true incapacitation as result of the low back condition in the past year.

Thereafter, the examiner set forth his physical examination findings, which will not be gone over here for brevity's sake as the specifics are not relevant to the present inquiry.  

The examiner responded to the inquiries for medical opinions in a separate report.  In response to the inquiry whether the Veteran's current lumbar spine disorder was incurred in or caused by service, to include a fall from a helicopter during service, including the Veteran's assertion of continuity since service, the VA examiner opined that the claimed condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale is that, despite the fact that it is appreciated that the Veteran provides the statement he fell resulting in his back injury, service treatment records, including physical examination on release from active duty, are completely quiet for any musculoskeletal, back or radiculopathy findings, defect or diagnosis.  Logically speaking, a significant back injury of the described nature by the Veteran would have resulted in evidence of record and more likely than not revealed disability at his time of release from active duty and thus making association of the Veteran's current back condition to his claimed fall from a Chinook helicopter during active duty speculative.  These facts, along with the fact that there is documentation in the private record indicating back injury, such as a fall on ice, and also the fact that the Veteran possesses industrial risk factors and a significant smoking history putting him at a much greater risk for spine pathology, further indicates the speculative nature of the Veteran's described remote injury resulting in his lumbosacral degenerative disc disease requiring microdiscectomy and resulting in chronic L5-S1 radiculopathies of the bilateral lower extremities.  Therefore, in regard to this opinion and utilizing the above rationale, the Veteran does have a diagnosis of Lumbosacral degenerative disc disease with L4-L5 protrusion, status post microdiscectomy, with mild bilateral chronic lumbosacral radiculopathies that was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The VA examiner was also requested to render an opinion as to whether it is at least as likely as not that the Veteran's current lumbar spine disorder manifested within one year of his discharge from active duty.  The VA examiner responded that: 

As documented, the Veteran was released from active service August 13, 1970.  In consideration of the fact that the record is quiet for documentation of back pathology until at least the decade of the 1980s (at least 10 years post military service), it would be purely speculative to say that any diagnosis of lumbosacral degenerative disc disease with L4-L5 protrusion, status post microdiscectomy, had any relationship to disease, injury or event on active duty and, furthermore, it would be purely speculative to say that any such diagnosis had any manifestation within one year of discharge from active duty military service.  Also as noted of record is the fact that on Neurosurgical evaluation of low back pain with left leg pain dated 1/31/2000 there is an indication of back pain described as trouble off and on for about 10 years but worse in the last 6 weeks, there then is no indication of manifestation of a Lumbosacral degenerative disc disease or a low back condition manifest within one year of discharge or active duty military service.  Therefore, in regard to this opinion and utilizing the above rationale, the Veteran does have a diagnosis of Lumbosacral degenerative disc disease with L4-L5 protrusion, status post microdiscectomy, with mild bilateral chronic lumbosacral radiculopathies that was less likely than not manifest within one year of discharge from active duty military service.

The Board finds the VA examiner's medical opinions to be adequate for rating purposes.  The VA examiner clearly indicates he reviewed the claims file and the Veteran's CPRS records, which are his computerized VA treatment records, including the remote views.  The examiner notes relevant evidence specifically the principle diagnoses of record in 1980, 1992, 1997, 2000 and 2015, and renders his own diagnosis after examining the record and the Veteran.  The VA examiner acknowledges the Veteran's report of injury in service but explains why he does not believe such injury was the onset of the Veteran's current lumbar spine disorder.  The VA examiner clearly bases his opinion, therefore, on a full review of the record, including the Veteran's lay statements of injury in service and reports of symptomatology since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Board acknowledges that the examiner used the term "speculative" in providing his rationale.  However, the Board finds that the VA examiner is not stating that he cannot render an opinion without speculation but rather that relating the Veteran's current lumbar spine disorder to his claimed in-service injury would be speculative given the lack of any in-service findings along with the intervening post-service influences, such as a prior back injury from a fall on ice, industrial risk factors and a significant smoking history, putting him at a much greater risk for spine pathology.  The examiner is merely stating that these factors indicate the speculative nature of the Veteran's contention.  Thus the Board does not find the examiner's use of the term "speculative" to be detrimental to the probative value of his opinion.  

The Board, therefore, concludes that the January 2017 examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Consequently, the Board finds the January 2017 VA examiner's medical opinion is a highly probative medical opinion that is against the Veteran's claim.  The Board acknowledges the favorable private medical opinion submitted by the Veteran in support of his claim in May 2015.  However, the Board finds this opinion is not adequate for rating purposes and, therefore, lacks probative weight as it is based on a questionable factual premise and is, at best, speculative in nature.  

The facts as set forth by the opining physician indicate the Veteran reported having experienced soreness in his "back" with a recurrence of low back pain "in the same region" in 1980, and that since then he has continued to have "constant sharp low back pain which is midline to left sided."  However, in the Veteran's various statements submitted to VA in support of his claims, he has stated that he was sore in his "muscles and joints" after the in-service fall from the helicopter, not specifying that the pain was in a particular area of his back.  Furthermore, the Veteran has not previously stated that the pain he experienced in 1980 was a recurrence or a similar pain to that experienced in service.  Finally, the Veteran has acknowledged that his low back pain was intermittent and there are treatment records that demonstrate it did not become chronic until 2000.  In the January 2000 treatment notes just before his first microdiscectomy surgery, the Veteran reported a history of "on and off" back pain for 10 years making the onset of his back pain in 1990 with the onset of chronic back pain within 6 weeks of a fall in his home.  Furthermore, treatment records between 1980 and 2000 fail to demonstrate the Veteran's report of low back pain where such would have been reported had he had such a condition, such as at a 1988 Agent Orange examination and a 1995 VA substance abuse treatment program.  When he did report back pain, there was no history of prior episodes.  For example, when he was treated in April 1997 after falling on the ice, it was noted he had no history of chronic back problems.  Thus, the history this physician relied upon appears to be solely provided by the Veteran rather than one based on facts found in the record, which are contradictory to the Veteran's report of similar pain at onset and in 1980 as well as a chronicity after 1980, and the probative value of his opinion is reduced by reliance on such contradictory facts.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).

Furthermore, this physician's medical opinion is, at best, speculative.  Although he begins his medical opinion using the standard "at least as likely as not" language, the physician then limits his medical opinion by stating that the Veteran's injuries sustained during military service "could have" set the stage for or resulted in the disc herniation at L5-S1 for which the Veteran underwent surgery in 2000.  He then further qualifies his medical opinion by stating that it is "limited by remote recall of histories by the patient, no prior continuity with this patient and resources limited to MRI and surgical reports."  

Service connection may not be based on speculation or even remote possibility.  In this case, the Veteran's treating physician indicated the etiology of the Veteran's low back disorder in terms of possibility, not probability, noting only that it "could" be related to service.  Use of words such as "could," "may," or "possible" render a medical opinion equivocal and lacking the degree of certainty required for medical nexus evidence without supporting clinical data or other rationale.  Bloom v. West, 12 Vet. App. at 187; see also Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions,  which are speculative, general or inconclusive in nature,  cannot support a claim).  The Board finds that this physician's opinion does not have the required degree of medical certainty required for service connection and, although supported by a rationale, as discussed above, such rationale is based upon a questionable factual premise provided by the Veteran but contradicted by the evidence of record.  

Accordingly, this provider's opinion is of limited probative value.  Moreover, this provider himself acknowledged the limitations of his opinion.  By doing so, it would appear that additional information, such as what is in the Veteran's claims file, may affect the opinion provided.  As the opinion provider clearly did not have the benefit of a complete review of the claims file, it is of limited probative value.  

Consequently, the Board finds the opinion by the January 2017 VA examiner to be the more probative and persuasive evidence as to the question of whether the Veteran's current lumbar spine disorder is related to his active military service, to include the claimed in-service injury.  The VA examiner clearly opined that the Veteran's current lumbar spine disorder is not related to his military service, especially the claimed fall from a helicopter.  Hence, the Board finds the probative and persuasive evidence is against finding that the Veteran's current lumbar spine disorder is related to his active military service.  Service connection for the Veteran's current lumbar spine is, therefore, not established.

This finding is further supported by the lack of any complaints or findings of a lumbar spine disorder, or of an injury to the lumbar spine, in the Veteran's service treatment records.  The Veteran admits that he did not seek treatment at the time of the in-service fall from the helicopter stating that he was on "jump status" and, therefore, he did not have time to stop and seek treatment because he had to go stating "if you were standing, you went."  However, such reasoning does not explain why he did not seek treatment once he arrived at his final destination during the subsequent three weeks when he has said he was sore.  More likely, the reason was that, as he said in his December 19, 2007 correspondence, he "never thought much more about it" once he got to where he was going.  In addition, at his separation examination just six months later, he reported having no such injury or problem with his back and no spinal or musculoskeletal problems were noted on examination.  Most significant, the Veteran himself admits that the symptoms in service resolved after a few weeks.  As such, the evidence fails to demonstrate chronicity of a lumbar spine disorder during the Veteran's active service, and service connection pursuant to 38 C.F.R. § 3.303(b) is not warranted based thereon.

Moreover, presumptive service connection for either a chronic disease pursuant to 38 C.F.R. § 3.307(a) and § 3.309(a) or based upon a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is also not warranted.  First, insofar as the Veteran has degenerative disc disease, such a disorder is not a presumptive chronic disease set forth in § 3.309(a).  Insofar as the Veteran may have osteoarthritis of the lumbar spine, the Board finds that the evidence of record fails to demonstrate the such chronic disease manifested to a compensable degree within one year after the Veteran's discharge from service.  The medical evidence of record contains an X-ray of the Veteran's lumbar spine taken in April 1992 that was negative.  Furthermore, an April 2000 MRI report fails to indicate the Veteran had osteoarthritis of the lumbar spine.  The first radiographic evidence of record indicating the Veteran has osteoarthritis of the lumbar spine is a December 2003 MRI report showing spondylosis.  Consequently, the first evidence of osteoarthritis of the lumbar spine is 33 years after the Veteran's discharge from service.  Hence, presumptive service connection for osteoarthritis of the lumbar spine is not warranted.

As for continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b), the Board finds that service connection is not warranted because the Veteran actually admits that he has not had continuous symptoms since service.  At the June 2015 Board hearing, the Veteran specifically acknowledged that his low back pain was not continuous from the in-service injury.  When asked if he had a continuity of symptoms since service, he stated it started out probably 8 or 10 years from service.  When asked if he treated it after he got out of service but before he got a formal diagnosis, he stated, "Not right away.... those are the years I farmed ...."   Even the Veteran's private physician who provided the June 2015 favorable opinion noted the Veteran's report that his back was quiescent for 10 years after service until 1980.  The Veteran's post-service treatment records show no treatment for low back pain until 1980, 10 years after service, and then no treatment again until 1992, another 12 years.  He next had treatment in 1997 after a fall on ice hurt his back.  It was not until the Veteran sought treatment in January 2000 after a fall at home and he had surgeries for a herniated disc at the L5-S1 that his medical treatment for low back pain became more consistent and he reported chronic low back pain rather than intermittent ("on and off," which is what he reported a 10 year history of in 2000).  Consequently, based upon the Veteran's own statements and the medical evidence of record, the Board finds that a continuity of symptomatology since service of the Veteran's lumbar spine disorder is not established and service connection on that basis is not warranted.

The Board acknowledges the Veteran's written and oral testimony regarding statements made to him by a radiologist in 2000 who reportedly told him that his MRIs at that time showed he sustained trauma to his lumbar spine in either late childhood/early adulthood and that the degeneration and progression of his spine is somewhat predictable and traceable to that event unless aggravated.  The Board comments, however, that there is no MRI report by any radiologist in the record setting forth such opinion.  As for the Veteran's statements as to what the radiologist may have verbally told him, such a statement is not a medical opinion for the purposes of establishing causation as it is second hand.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an appellant's statement about what a physician told a lay claimant does not constitute the requisite medical evidence of a medical diagnosis or of medical etiology).  In other words, the Veteran's statements do not constitute competent medical evidence for purposes of establishing that his current lumbar spine disorder is related to his military service, specifically the helicopter incident.  

Moreover, even if the Board were to take the Veteran's statements as to what the radiologist said as true, the radiologist's statement still does not link the Veteran's lumbar spine disorder to his military service.  It is the Veteran's own statement that is doing so.  The Veteran, however, as a lay person, is not competent to render a medical opinion as to diagnosis or etiology.  See 38 C.F.R. § 3.159(c).  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428 (2011), the disability at issue in this case could have multiple possible causes, as reflected by the medical evidence, and whether or not a chronic lumbar spine disorder may be related to his service (which ended more than 40 years earlier) is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.  The Veteran is a layperson and his statements that his current lumbar spine disorder are related to his military service are not competent evidence to support his claim for service connection.  

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a lumbar spine disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


II.  TDIU

The Veteran is seeking a TDIU claiming that his service-connected disabilities cause him to be unemployable.  The Veteran filed an initial claim for a TDIU in January 2007, which the RO denied in a March 2008 rating decision.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.  In December 2011, the Veteran a second claim for a TDIU upon which this appeal is based.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for two disabilities - chloracne evaluated as 50 percent disabling and posttraumatic stress disorder (PTSD) evaluated as 30 percent disabling.  His combined disability rating  since October 2005 has been 70 percent.  Therefore,  he has met the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period, which begins when he filed his new claim for a TDIU.  Nevertheless, for entitlement to a TDIU to be established, the evidence must still show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are a veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The evidence demonstrates that the Veteran was service-connected for chloracne effective in August 1993, which was initially evaluated as only 30 percent disabling with an increase to 50 percent granted effective in December 1995.  The Board notes that this was the maximum disability rating allowed under the rating schedule at that for this kind of skin disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (1995).  As for his PTSD, service connection was established effective in October 2005 evaluated as 30 percent disabling.

The Veteran reports and the evidence shows that he quit working full-time in June 1992 because of his service-connected chloracne.  The Board acknowledges that Social Security Administration (SSA) found the Veteran to be too disabled to work since July 1992 due to his service-connected chloracne and has continued to do so.  However, VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits).  Although SSA's determination is not necessarily dispositive of the Veteran's claim, it is evidence which must be considered.  However, in this case, these records are only of historical import in giving the Board a full picture of the Veteran's disability and his employment history because they are too remote in the past to provide relevant evidence of the current state of the Veteran's disabilities or how they affect his employability as the last evidence is from 1997.   

At the time the Veteran quit working in June 1992, he was working as a truck driver and, from what can be gleaned from the records, this was with a petroleum or fertilizer business.  However, the Board finds that the SSA records from 1993 and 1994 do not demonstrate that he was unable to secure or follow all substantially gainful employment at that time due to his service-connected chloracne, only truck driving and probably farming.  It is clear that both the Veteran and his physicians felt he could work at another job.  An August 1993 private treating Dermatologist's note stated that his significant acne "will continue to be a problem for him in terms of working, especially as a trucker.  If he can get a different job, such as airline pilot where he is not in the driver's seat for 48+ hours during the week, this would certainly help him in controlling the acne."  Furthermore, on re-evaluation for continuing SSA disability benefits in 1997, the examining Dermatologist stated that he could not state that this condition prevented the Veteran "from doing work in any way."  See August 18, 1997 Dermatology evaluation.  

In addition, the Veteran was found eligible for Vocational Rehabilitation with VA and there is documentation in the claims file of his approval for Chapter 31 benefits for a program to become an "A-P Mechanic" in March 1994.  In a December 1993 letter from the Veteran regarding his SSA disability application, he stated that he was to begin retraining under VA Vocational Rehabilitation in either January or March, that he had a disabling condition that had "dislocated" him from what he had been doing for most of his working life, but that he expected to be a "productive citizen after appropriate retraining and/or schooling."  In fact, the evidence of record shows that, during his program of training (which was 8 hours a day), the Veteran also worked 16 hours a weeks at the local VA Medical Center.  See VA Form 20-8691 Application for Work Study Allowance dated in March 1994 and VA treatment records from May 1995.  At the time of the May 1995 treatment, he reported having been in school and working at the VA Medical Center for 14 months.  Although there is no official record in the claims file that the Veteran completed this training, he reported on all his TDIU applications having done so, as well as testified at the June 2015 Board hearing that he did complete it and he has an AP mechanic's license.  However, he said that he has never used it in a job but uses it to restores antique tractors, some of which he has sold.  In a December 2007 letter, he described this as "not a hobby as such, or a business," but at the hearing described it as a "little hobby" of his.  

Also, in a December 2007 letter, the Veteran explained that, after completing his training, he applied for multiple jobs but was unsuccessful in obtaining one (to which he put down to being a "middle aged Vietnam disabled veteran") and, being "very acutely in danger of becoming homeless," moved to the small, remote community where he now lives because expenses were in the range of where he could afford to live (presumably on what he was earning from his SSA disability and VA disability benefits).  However, the Veteran did testify at the Board hearing in June 2015 that, until 2006 or 2007, he would obtain part-time work during the harvest season working three hours a day for a couple of months a year essentially hauling grain, usually for the purpose of earning money for heating fuel in the winter.  He stated that he ensured that he worked within the limits of what SSA guidelines permitted.  He reported that he stopped doing this because of issues with his back.  However, more recent treatment records in the claims file indicate he reported having stopped this work because of problems with his neck.

The SSA records also show the Veteran's work history to include that he worked as a farmer and a teacher for vocational agriculture at the penitentiary prior to becoming a truck driver for a local gas company and then for a company filling anhydrous ammonia tanks and propane tanks, which he did the last five years he worked.  Educational history includes 14 years of school, his diploma from high school and a couple of years from college for agriculture.  In the military, he was an air traffic controller.  The Veteran reported on his original TDIU application (VA 21-8940) filed in December 2007 that he completed Airframe and Powerplant Mechanic School in 1995 and, in 1997, he finished his agriculture degree that he had started 25 years earlier; however, he did not report doing so on the subsequent three applications he submitted in December 2011, October 2016 and November 2016.  At the Board hearing in June 2015, the Veteran testified that he holds three Federal licenses (although he only listed two - AP mechanic and pilot - it is noted elsewhere in record that he holds an air traffic controller's license) plus an "AG degree" confirming his statement on the December 2007 VA Form 21-8940 that he had completed his agriculture degree.  

After the June 2015 Board hearing, the Veteran's claim for a TDIU was remanded and he was afforded VA examinations of his service-connected PTSD and chloracne in relation to this claim.  He had previously undergone VA examinations in July 2012 and October 2013.  Subsequent to the Board's remand, he underwent VA examinations in February and May of 2016 for his PTSD and chloracne, respectively.  

In July 2012, the Veteran was examined for both his chloracne and PTSD. The Veteran reported at the skin examination that he could not work with draining sores and has to avoid activity that would cause him to sweat, which irritates his skin.  The examiner remarked that employment that would cause frequent/chronic sweating or working with the public with open draining sores to the face or exposed areas of skin would be the only limitations regarding employment for this condition.  As for the scars/pigment discolorations resulting from the Veteran's chloracne, the examiner stated that they would not affect or limit his ability to be employed.

The PTSD examiner assigned a Global Assessment of Functioning score of 70 for the Veteran's PTSD and stated that his symptoms were consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Board notes that a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the DSM-IV for rating purposes).  

Specifically with regard to the effect on employment, the VA examiner stated that, in his medical opinion, the Veteran's "PTSD symptoms have had little nor no impact on his ability to work." The examiner explained that, "[a]lthough the Veteran does get irritable around others, he describes this as only an occasional thing.  His PTSD symptoms have never caused him to be counseled or fired by an employer.  He has never missed any days of work because of PTSD symptoms.  His PTSD symptoms have not been severe enough to require treatment.  Based upon all of these considerations, I do not think PTSD symptoms would interfere in any significant degree with his ability to obtain or maintain employment.  It is easy to imagine that he could do telephone sales/service work or fairly isolated work, such as a security guard, if he found his irritability started to interfere with his working closely around others; however, he did not predict the Veteran's irritability would pose a problem with employment."

The Veteran was again examined in October 2013 for his chloracne.  The VA examiner stated that the Veteran's chloracne would impact his ability to work in certain occupations requiring exposure to sun, heat and humidity, truck driving and sweating.  

On PTSD examination in February 2016, the VA examiner opined that the Veteran's PTSD symptoms were productive of occupational and social impairment  with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  At this examination, the Veteran reported working occasionally driving grain trucks during harvest and that his work is limited due to neck problems.  The only symptom identified by the examiner was anxiety.  The examiner remarked that the Veteran was frequently vague but continues to endorse enough symptoms to meet DSM-5 criteria for PTSD that causes mild impairment in his overall functioning.

On skin disease examination in May 2016, the Veteran reported his skin condition had been stable over the last three years with the same precipitating factors of sun, heat and humidity.  He also reported occasional flares for "no reason."  Flares occur "a couple times" per year lasting several months with each occurrence.  Topical medications do not seem to make a difference so outbreaks just need to run their course. He practices "good hygiene" with pustules and oozing lesions during outbreaks.  He was not in a current flare-up at the time of the examination.  He reported being retired from farming and trucking as these occupations would lead to flares due to heat/humidity often involved with work in these fields.  He also reported that he does not like to be in public when he has open pustules/lesions on his face/arms visible.  The examiner remarked that the Veteran's skin condition impacts his ability to work in that occupations requiring exposure to heat/humidity would lead to flares of the chloracne and would, therefore, be precluded for this Veteran.

Based upon the above evidence, the Board finds that the Veteran's PTSD and chloracne do not preclude him from all types of employment.  The Veteran's PTSD is clearly mild and the VA examiners clearly do not express an opinion that his PTSD would have any significant impact on the Veteran's ability to be employed.  The Veteran is clearly able to be employed as he has testified that he has worked part-time during harvest hauling grain but was limited by how much he could earn by the SSA rules.  The Veteran testified he quit that work due to issues with physical conditions such as his back.  Treatment records in the claims file indicate that it was due to a neck problem.  The only problem identified at the July 2012 VA examination was irritability, but the examiner clearly stated that the Veteran could get around that doing isolated work such as a security guard or telephone sales/service work where working closely around others is limited.  

As for his chloracne, the VA examiners limited the Veteran from mostly work in occupations that would expose him to the sun, heat and humidity or that would cause sweating as these would cause flares of his condition.  Thus, his past work experience in farming and truck driving would clearly not be available occupations for the Veteran.  However, it appears the Veteran is able to work as a short distance driver so long as he is in an air-conditioned cab according to his testimony at the Board hearing as this is what he did hauling grain part-time during harvest season.  It also appears from the medical records that one of the main prior problems with the Veteran's truck driving was the long hours he put in each week (see the prior notation of 48+ hours per week) probably combined with the physical aspects of the job of having to connect and disconnect hoses from his truck in order to load and unload it, which likely exposed him to sun, heat and humidity, especially during the summer months, causing him to sweat, which would cause his chloracne to flare-up.  The Veteran also stated that the movement while driving in the truck once the sores presented would cause the ones on his back to reopen and bleed as they rubbed against his seatback and clearly, the longer distance he had to drive, the longer he had to stay in the truck and for this to become a problem.

Although the Veteran may not be able to pursue farming and truck driving (at least long distance), it appears he can possibly do short distance driving given his part-time work in hauling grain.  He stated he only limited his hours due to the SSA rules on part-time work, not because of any issues with his service-connected disabilities.  In addition, the Veteran is a licensed airplane mechanic and such a position would not appear to require him to be in a truck for long periods or out in the sun, heat and humidity or cause him to excessively sweat such that his chloracne would flare up.  The Veteran admits he uses his training and experience as an AP mechanic to restore antique tractors.  He has not stated that such work causes any issues with his chloracne.  Rather he stated it is his back problems that limit his ability to work on his tractors.  Moreover, the Veteran has a degree in agriculture and experience as a teacher in that area, which also would not put him in such exposure.  Finally, the Veteran has a pilot's license, which at least one of his private physician's thought would be a better option for an occupation for him.  

Consequently, the Board finds that the Veteran has past relevant work experience and training that would permit him to work in fields that would not expose him to the conditions that the VA examiners stated would cause flare-ups of his chloracne.  Plus, according to what the VA examiners stated, it would appear the Veteran could work in other areas, such as a security guard or telephone operator, that would not foreseeably cause issues with either his PTSD or chloracne.  The Board acknowledges that the Veteran he tried to find work as an airplane mechanic after he finished his training in 1995, but was unable to do so.  However, being unable to obtain employment is different than being unable to perform employment.  There could be many factors that play into why the Veteran was unable to obtain a job in the area he was seeking employment, for example, the economy, the job market, etc.  However, his ability to perform the tasks required to work is a different question, which is the one that the Board is required to answer.  Such evidence as the Veteran's continued work on antique tractors is evidence that he is capable of performing the physical and mental acts of that type of employment and likely others as well, at least from a stand point of the effect his service-connected disabilities have on his ability to perform the functions of such work.  

The Board acknowledges that the Veteran contends that his employability is affected by his lumbar spine disorder and a prostate disorder manifested by an elevated PSA antigen and that he claims these disorders are related to his military service and thus should be considered in determining his eligibility for a TDIU.  However, as was explained to him at the Board hearing, the Board is limited to considering only those disabilities for which service connection has currently been established in determining whether a TDIU is warranted.  As the Board has denied entitlement to service connection for a lumbar spine disorder in this decision, it cannot consider that disability for purposes of determining the Veteran's entitlement to a TDIU.  Furthermore, the Veteran has sought and been denied service connection for prostate cancer as he has no diagnosis of such a disability.  It was explained to him at the June 2015 Board hearing that an elevated PSA antigen is merely a laboratory reading that is not subject to service connection and, until he has a diagnosis of prostate cancer, service connection subject to Agent Orange exposure is not warranted.  Consequently, consideration of any allegations that his elevated PSA level has affected his employability are not for consideration at this time.  The Board is sympathetic to the Veteran's position and understands his arguments; however, the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran is precluded from securing or following a substantially gainful occupation as a result of his service-connected PTSD and chloracne, either individually or together.  As such, entitlement to a TDIU is not warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


